Citation Nr: 1610081	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a dental condition.

2.  Entitlement to service connection for a dental condition, to include loss of bone in the right mandible, osteomyelitis of the mandible, and osteoarthritis temporal bones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from June 1977 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and multiple other rating decisions.  While the February 2007 rating decision was issued from the Seattle RO, the Veteran currently resides in Montana, and the jurisdiction of her appeal remains with the RO in St. Paul, Minnesota.  

The Veteran testified at a videoconference hearing before the undersigned in September 2015, and a copy of the hearing transcript is of record.  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen the claims of service connection for 
a dental condition, is as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim seeking entitlement to service connection for a dental condition.  Thus, the Board is granting this aspect of the Veteran's appeal.  

The issue of entitlement to service connection for a dental condition, to include loss of bone in the right mandible, osteomyelitis mandible and osteoarthritis temporal bone, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied service connection for a dental condition on the basis that this condition was neither incurred in, nor caused by service, and on the basis that the medical evidence did not show that the pre-existing condition was aggravated by military service.  

2.  Additional evidence received since the October 2001 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a dental condition.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision which denied service connection for a dental condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the October 2001 rating decision is new and material, and the previously denied claim for service connection for a dental condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

The Veteran contends that her current dental disorders are related to a dental procedure she underwent while serving in the military.  During her hearing, the Veteran testified that she was informed she had an improper bite and malocclusion in her teeth at the time of her enlistment.  According to the Veteran, after she was assigned to her permanent duty station, she was directed to undergo the mandibular bilateral subapical osteotomy to correct her bite, and this was not something she elected to do, but rather, something she was instructed to do by the military.  The Veteran further stated that after this procedure, her mouth was wired shut for four months, and once the wires were taken out, she was not given any kind of partial plate to support this area.  According to the Veteran, for the next eight years of service, she was unable to chew on the right side because her teeth were "collapsed."  See December 2015 Hearing Transcript, pp. 5-6.  In the October 2001 rating decision, the RO denied the claim of service connection for a dental condition on the basis that the evidence did not reflect that this condition occurred in, or was caused by the Veteran's service.  The RO determined that the Veteran's current condition was the result of drifting of the teeth and missing teeth, and the Rating Schedule excludes missing replaceable teeth and periodontal disease as a disabling condition for which compensation may be granted.  It was further noted that the Veteran underwent the dental surgery in service to correct a pre-existing condition, and the medical evidence did not show that the pre-existing condition was aggravated by her military service.  The Veteran was notified of this decision and of her appellate rights; however, she did not submit a notice of disagreement for this decision.  Thus, the October 2001 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  In March 2006, the Veteran sought to reopen her claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The evidence associated with the claims file prior to the October 2001 rating decision includes, but is not limited to, the Veteran's service treatment records, a private treatment report issued by the Veteran's dentist, D.J., D.D.S., dated in April 2001; the Veteran's account history with Dr. J., dated from October 2000 to May 2001; the June 2001 VA examination report; and the Veteran's lay assertions.  

Review of the Veteran's service treatment records is clear for any signs of dental problems in the December 1976 enlistment examination.  Although this report does not address whether the Veteran had missing teeth upon her entrance into service, the June 1977 dental in-processing report contains a panoramic radiograph of the Veteran's teeth, and tooth numbers 1, 6, 16, 17, 27, 29, and 32 contain X marks on them, which the Board understands to be indicative of missing teeth.  The Veteran's attendance records provide an account of the Veteran's dental treatment visits with various military dentists and at various dental facilities throughout her period of service.  During the July 1977 visit, the Veteran was diagnosed with having a "Lat. open bite..."  At the November 1978 treatment visit, it was noted that the Veteran was presented with a plan to undergo a "four piece max osteotomy and bilateral mand ant seg ostetomy" and the Veteran accepted this treatment.  In March 1979, the Veteran underwent a "LeFort I Osteotomy in 4 pieces," as well as a "Mandibular Bilateral Subapical Osteotomy."  The attendance record reflects that she was subsequent placed in arch bars, splints and an IMF [intermaxillary fixation device].  The Veteran's splint was removed one month later in April 1979, and the IMF device was replaced with wire and elastics.  In May 1979, the IMF device was removed, the fixation was taken off, and the arch bars were also removed.  During a July 1979 visit, it was noted that the Archwire was loose at tooth # 31, and was piercing the Veteran's cheek.  The Veteran's arch bars were officially removed in July 1979.  An October 1979 clinical record reflects that the Veteran underwent a "max/mand" osteotomy in March 1979, and had the arch removed in July 1979, but still had "circum wire" at tooth #32.  It was further noted that the Veteran would require an occlusal adjustment and reshaping of the "Mand Rem Pr Dtr" to stabilize the mandibular arch.  The remainder of the Veteran's dental records reflects ongoing treatment and care for her teeth.  In the April 1985 Dental Patient Medical History form, the dentist did note that tooth #4 reflected signs of a possible infection.  At the May 1985 medical examination, although the dental evaluation did not reveal any signs of abnormalities, in the Notes section, it was noted that the Veteran underwent jaw surgery to correct her bite in 1979.  

In the April 2001 treatment report issued by the Veteran's dentist, Dr. J., it was noted that the Veteran was missing teeth numbers 6, 27, and 29, and the Veteran had diastemata in teeth numbers 4-5, 5-6, 21-22 and 28-30.  According to Dr. J., the open spaces in the Veteran's lower right quadrant were very large and caused a mesial inclination of teeth numbers 30 and 31 "with super-eruption of her upper right quadrant."  He recommended that the Veteran undergo orthodontic treatment to "help prevent additional tooth loss and further collapse of her bite, which may lead to TMJ syndrome as her condition worsens."  According to Dr. J., had this treatment been performed sooner, and perhaps after orthodontic surgery in 1979, she may not have developed extreme malocclusion.  

At the June 2001 VA examination, the Veteran provided her medical history and noted that she underwent jaw surgery in service to help correct a developmental malocclusion.  According to the Veteran, the surgery went well, but her jaw was wired shut for nearly one year.  The Veteran stated that she did not think any of her teeth were removed as a result of the surgery, but she did feel that she was missing some teeth prior to the surgery.  According to the Veteran, after she had healed from this procedure, she was never furnished any replacements for her missing teeth.  Upon conducting a dental evaluation of the Veteran, the VA examiner noted that the Veteran's mandibular movements were within normal limits with a maximum opening of 37 mm and a 10-15 mm movement to both sides in a slightly open position.  The VA examiner also observed a one millimeter space in between tooth numbers 21-22, but no space between numbers 4-5 or 5-6.  According to the VA examiner, tooth numbers 27 and 29 were missing "with nearly a full space remaining."  It was further noted that tooth numbers 30 and 31 were inclined mesially and tooth number three had super erupted into the space of the inclined lower molars.  According to the VA examiner, the Veteran's current dental disabilities amounted to "having some missing teeth and drifting of existing teeth because the missing teeth were not replaced."  The VA examiner opined that the Veteran's dental disabilities were not compensable disabilities and did not stem directly from the surgery.  

The evidence associated with the claims file subsequent to the October 2001 rating decision includes, but is not limited to, VA treatment records issued at the Bozeman Community-based outpatient clinic (CBOC), dated from June 2002 to November 2002; an April 2006 treatment report issued by Dr. J.; VA treatment records issued from the Montana Healthcare system, dated from January 2006 to March 2006; VA treatment records from the Salt Lake City Healthcare system, dated from March 2006 to August 2008; an August 2012 letter issued by the Veteran's dentist, J.M., D.D.S. at South Hills Dental; the September 2015 Hearing transcript, and the Veteran's lay assertions.  

Report of the March 2006 VA Ear, Nose & Throat (ENT) consultation reflects that the Veteran underwent corrective surgery for a bite pattern problem while in the military, and there was "an area of bone absorption in the right mandible pre-disposing her to a fracture which needs to be grafted."  The Veteran was assessed with having mandible bone absorption.  

In the April 2006 letter, Dr. J. noted that upon evaluating the Veteran's x-ray, a hole in the mandible in the area of tooth #29 was visible.  Dr. J. further noted that the last time he reviewed an x-ray of that same area, he made the observation to the Veteran "that the resorption of the bone in this area of the mandible may have occurred when [he] had [his] jaw surgery."  

In the May 2006 ENT consultation, the Veteran's history was recounted in detail, and the VA treatment provider observed that the Veteran underwent corrective surgery in 1978 while serving in the military, "which by description involved mandibulotomy (subapical) and maxillary advancement," and subsequently had her jaw wired shut for three months.  According to the VA treatment provider, after the surgery, the Veteran was never able to tolerate anything other than soft foods and she had experienced "shifting of her teeth" as well as approximately four to five abscesses in her mouth over the last six years.  The Veteran's most present problem included pain and thinning of the mandible at the junction of the body and parasymphyseal region on the right side.  The Veteran reported intermittent but brief sharp shooting pain in this area, but otherwise noted no decrease in sensation on her face or chin.  Upon conducting a physical examination of the Veteran, the VA treatment provider observed that the oral cavity showed reasonably good dentition, "although she has had her canine and second premolar removed in the right side from her original surgery."  [The Board is unclear which original surgery the VA physician is referring to considering that the dental records associated with the Veteran's military service show that she did not have any of her teeth removed during her military service.]  It was noted that the bone in this area was "thin to approximately 1 cm in width and its vertical height was limited and the apical root of the first premolar is showing."  The teeth themselves were described as intact and not mobile, and while the Veteran had a high arch palate, no other anatomic abnormalities were identified in her mandible.  Based on his evaluation of the Veteran, the VA treatment provider diagnosed her with postoperative mandibular loss, and determined that this disorder was certainly likely related to her original surgery.  The VA treatment provider also noted that mandibular atrophy was to be expected in a patient who had been on a soft diet for almost thirty years.  This statement appears to allude to the possibility that mandibular atrophy was either a natural progression of the Veteran's soft diet, which was due to the dental procedure she underwent.  

The Veteran underwent a computed tomography (CT) scan of the maxillofacial area at the VA medical center (VAMC) in June 2006, the results of which reflected the presence of osteoarthritic irregularity at the temporomandibular joints bilaterally, as well as juxtaarticular spurring and irregularity of both the right and left condylar fossa.  The VA staff radiologist diagnosed the Veteran with osteoarthritis of the temporal bones, which was much worse on the left side, and a defect in the right side of the mandible that was probably related to removal of the molar without signs of tumor mass or ongoing bone destruction.  [The Board is once again unclear when this molar removal took place.]  

An October 2006 ENT inpatient note reflects that the Veteran underwent a CT of the jaw, and the results of the scan revealed evidence of right mandibular osteomyelitis.  The Veteran was placed on antibiotics, and the treatment provider opined that the Veteran would likely need "debridement of her mandible with cancellous bone graft and plating," adding that it may be better to wait for her infection to pass before pursuing this treatment plan.  During a December 2006 VA treatment visit, the Veteran provided her medical history, noting that problems with her jaw had persisted since the original injury to the present time.  According to the Veteran, she had experienced pain when chewing since this in-service injury, and the pain was rated at a one or two in intensity upon awakening and during the morning.  She reported that the dull ache increased to a three or four by the end of the day.  The Veteran also reported intermittent sharp pain on the left side of her face, and added that the sharp pain radiates to the right ear, or to the right eye and last seconds.  Upon reviewing the Veteran history, it was noted that necrosis of the jaw was discovered on dental x-ray half a year ago.  The Veteran underwent a debridement procedure for removal of the necrotic tissue, but external fixation was determined not to be necessary.  

Treatment records issued by the Veteran's current dentist, Dr. M., at South Hills Dental, include a July 2012 consultation report, wherein it was noted that the Veteran had been unaware of any bite related problems prior to her military entrance physical and dental examination.  The Veteran reported that following her examination, she was pulled aside and told she had an 'improper' bite, and that she would need surgery for it.  Dr. M. wrote a number of questions in conjunction with this evaluation, and specifically asked what the Veteran's orthodontic condition was at enlistment.  According to Dr. M., the diagnosis given was "bilateral open bite deformity with associated Maxillary/Mandibular dental malocclusion" and it is not very clear what this means.  Dr. M. also asked why there was an indication for treatment in the absence of pain or dysfunction, and specifically sought information on what exactly was done at the time of surgery, noting that there were no operative notes, but a consultation in October 1979 recommended immediate mandibular arch stabilization - a procedure that was never acted upon.  According to Dr. M., no attempt was ever made to stabilize the lower arch, and consequently teeth # 30 and 31 "tipped mesially and a large [defect] of undetermined origin exists in the #29 position."  

This evidence is new, in that it was not previously of record.  The Board finds that collectively, the May 2006 consultation report and medical opinion, in conjunction with the July 2012 consultation, addresses the possibility that the Veteran's current dental disorder was aggravated by the in-service dental procedure (the March 1979 mandibular bilateral subapical osteotomy and LeFort osteotomy in four pieces) she underwent, and the post-operative care (or lack thereof) that she received following this procedure.  Because the RO in October 2001 denied the claim, in part, because the evidence did not reflect that the Veteran's dental disorder was aggravated during service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a dental condition.  This aspect of her appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a dental condition is reopened, and, to this extent only, the appeal is granted.  


REMAND

The Veteran's medical history, both prior to, and following service, has been recounted above.  Review of the claims file reflects that the Veteran has been diagnosed with multiple disorders pertaining to her dental condition.  Specifically, the Veteran has been diagnosed with having postoperative mandibular loss, mandibular atrophy, mandible osteomyelitis, and osteoarthritic irregularity at the temporomandibular joint.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The Board notes that VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150 , Diagnostic Code 9913; 17.161(a).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 ; 38 C.F.R. §§ 3.381, 17.161.  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) . 

In determining service connection for treatment purposes, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c) .

Service-connected compensation is also available for dental conditions of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

As noted above, in the April 2006 letter, Dr. J. wrote that the last time he reviewed the Veteran's dental x-ray near tooth # 29, he observed "that the resorption of the bone in this area of the mandible may have occurred when [he] had [his] jaw surgery."  

In the May 2006 consultation report, the Veteran provided her medical history and noted that following her in-service dental procedure, her jaws were wired shut for several months, and she was unable to tolerate anything other than soft foods following this procedure.  She was thereafter diagnosed with having postoperative mandibular loss, and the VA treatment provider related this to the Veteran's original surgery, noting that "mandibular atrophy" was expected in patients who had been on a soft diet for nearly thirty years.  

In the July 2012 treatment report, the Veteran's dentist questioned whether the Veteran's orthodontic condition at enlistment necessitated treatment in the absence of pain or dysfunction, and further noted that the mandibular arch stabilization recommended in the October 1979 treatment report was never acted upon, and consequently tooth numbers 30 and 31 tipped mesially, and a large defect of unknown origin existed in the tooth #29 position.  Although he does not state this in clear and definite terms, the dentist appears to imply that the Veteran's post-operative care, or lack thereof, following his in-service procedure, may have led to his current dental condition.  

Although the Veteran was afforded a VA examination in connection to her dental condition in June 2001, she had not yet been diagnosed with her current dental disorders at the time of this examination.  Indeed, at the time of this examination, the examiner found that the Veteran's current dental disabilities amounted to having some missing teeth and drifting of existing teeth because the missing teeth had not yet been replaced.  According to the examiner, the Veteran's current dental disabilities were not compensable disabilities, and did not stem directly from the surgery.  

The Veteran has not been afforded a VA examination in connection with her current postoperative mandibular loss, mandible osteomyelitis, and osteoarthritic irregularity at the temporomandibular joint.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).  Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for her dental disorders.  This shall specifically include updated dental treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Thereafter, schedule the Veteran for a VA dental examination for the purpose of ascertaining the nature and etiology of her dental disorder(s).  All records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations, to include diagnostic testing, deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the Veteran's service treatment records, to include report of the June 1977 dental in-processing panoramic radiograph and intraoral photographs; the dental attendance records listing and describing each and every one of the Veteran's dental treatment visits in service; the April 1979 clinical record cover sheet which indicates that the Veteran underwent a LeFort I Osteotomy in 4 pieces and a mandibular bilateral subapical osteotomy in March 1979; and the October 1979 clinical report recommending that the Veteran undergo an immediate mandibular arch stabilization.  The examiner should also take note of the June 2001 VA examination report, the April 2001 and April 2006 treatment reports issued by Dr. J., the March 2006 and May 2006 ENT consultation reports, and the July 2012 report issued by Dr. M..

Following a review of the record and dental examination of the Veteran, the examiner must identify the nature and etiology of each dental disorder that the Veteran now has.  Specifically, the examiner should identify any current dental condition, to include any missing teeth (listed by tooth number).  State whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, nonunion or malunion of the mandible; temporomandibular articulation or limited jaw motion; loss of the ramus; loss of the condyloid process; loss of the hard palate; loss of the maxilla, or malunion or nonunion of the maxilla.

The VA examiner is requested to specifically address the following questions: 

(a).  Did the Veteran have missing teeth with malocclusion and "Lat. open bite" prior to or at the time of her entry into active military service in June 1977?

(b).  If the answer to question (a) is "yes," did this pre-existing dental condition worsen during the Veteran's period of active duty service from June 1977 to July 1985, due to the dental procedure (LeFort I Osteotomy in 4 pieces and mandibular bilateral subapical osteotomy) that the Veteran underwent in March 1979?

In answering question (b), please specify and discuss:

(i) whether the Veteran experienced temporary flare-ups or intermittent symptoms of the pre-existing dental condition during her period of active duty; or,
(ii) whether the Veteran developed a permanent change in the underlying pathology of the pre-existing dental condition during her period of active duty; and if so, did this permanent change in the underlying pathology result in any other dental disorder.  If the answer to (ii) is "yes," please identify the diagnosis of any resulting dental disorder, and address the following: was this permanent change in the underlying pathology due to the natural progress of the pre-existing dental condition?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's dental history (before, during, and after her period of active duty service) and the relevant dental and medical sciences as applicable to this case, which may reasonable explain the medical guidance in the study of this case.

(c).  If the answer to question (a) or (b) is "no," assume for purposes of answering the following questions that a dental condition did not exist prior to or at the time of the Veteran's entry into active duty service from June 1977 to July 1985.

(i) Was postoperative mandibular loss caused by, or the result of, the dental procedure (LeFort I Osteotomy in 4 pieces and mandibular bilateral subapical osteotomy) that the Veteran underwent during service in March 1979?
(ii) Was osteomyelitis of the mandible caused by, or the result of, the dental procedure (LeFort I Osteotomy in 4 pieces and mandibular bilateral subapical osteotomy) that the Veteran underwent during service in March 1979?
(iii) Was osteoarthritic irregularity at the temporomandibular joints caused by, or the result of, the dental procedure (LeFort I Osteotomy in 4 pieces and mandibular bilateral subapical osteotomy) that the Veteran underwent in March 1979?
(iv) Was any other dental disorder that the Veteran now has, caused by, or the result, of the dental procedure (LeFort I Osteotomy in 4 pieces and mandibular bilateral subapical osteotomy) that the Veteran underwent in March 1979?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's dental history (before, during, and after her period of active duty service) and the relevant dental and medical sciences as applicable to this case, which may reasonable explain the medical guidance in the study of this case.
	
3. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If a benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


